Citation Nr: 0330555	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-19 858	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to service connection for bronchitis. 

2.  Entitlement to service connection for otitis, infected 
tympanic membrane. 

3.  Entitlement to service connection for bilateral 
tinnitus. 

4.  Entitlement to service connection for hearing loss. 

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty from May 1962 to March 
1971.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In February 1999, the RO denied the veteran's claims 
for service connection, and in November 2000 the RO 
confirmed and continued a 30 percent rating for his post-
traumatic stress disorder (PTSD).  Subsequently, in October 
2002, the RO increased the rating for his PTSD from 30 to 50 
percent, effective June 30, 2000.  Since this is not the 
highest possible rating available under the rating schedule 
for this condition, and the veteran has not indicated that 
he is content with this rating, the appeal continues.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  He also has continued 
to appeal for service connection for the other conditions.  
So those claims are before the Board, as well.

Unfortunately, however, as explained in the REMAND following 
the ORDER, the claims for service connection for otitis, 
infected tympanic membrane, and for bronchitis require 
further development before being decided.  Note also that 
the veteran filed a notice of disagreement (NOD) with the 
RO's August 2002 denial of service connection for diabetes 
mellitus.  But a statement of the case (SOC) has not been 
issued concerning this claim, so this must be done, too.  
See Manlincon v. West, 12 Vet. App. 328 (1999).  




FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claims, informed of whose ultimate 
responsibility-his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of his claims has been obtained.

2.  There is competent medical evidence linking the 
veteran's current bilateral hearing loss to his exposure to 
acoustic trauma in service.  

3.  The veteran's tinnitus also may not reasonably be 
disassociated from his exposure to acoustic trauma in 
service and the neurosensory component of his bilateral 
hearing loss.  

4.  The veteran's service-connected PTSD is currently 
manifested by ongoing symptoms of depression, recurrent 
flashbacks, sleep disturbances, nightmares, intrusive 
thoughts, increased irritability, anger, hypervigilance, 
crying spells, suicidal ideations, social isolation, and a 
Global Assessment of Functioning (GAF) score of 48, 
resulting in severe social and occupational impairment with 
reduced reliability and productivity.  

5.  The veteran's PTSD, however, is not productive of gross 
impairment in his thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or own 
name.  




CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in his favor, 
the veteran's bilateral hearing loss is due to acoustic 
trauma incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.385 (2003).  

2.  With resolution of all reasonable doubt in his favor, 
the veteran's tinnitus also is due to acoustic trauma 
incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

3.  The schedular criteria are met for a 70 percent rating, 
but no higher, for the veteran's PTSD.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.130, 
Part 4, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

Enacted on November 9, 2000, the VCAA heightened what were 
VA's existing duties under earlier law to assist claimants 
with the development of evidence, and to provide claimants 
with notice concerning their claims.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)).  Regulations 
implementing the statute were published at 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  

In this particular appeal, the veteran has been given the 
required preliminary notice and assistance with his claims 
for service connection for hearing loss and tinnitus, as 
well as for his claim for a higher rating for his PTSD.  



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The notice must indicate which evidence the 
claimant is ultimately responsible for obtaining and which 
evidence VA will attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
The notice must refer to the time period, one year from the 
date of such notice, established by the VCAA in which 
information and evidence may be submitted in support of a 
claim.  Id.; Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1353-54 (Fed. Cir. 2003); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7010 (Fed. Cir. September 22, 
2003).  

A letter sent by the RO to the veteran in May 2002 provided 
the notice required under section 5103.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  The letter described the type of 
evidence that would substantiate his claims and outlined, 
in terms corresponding to the provisions of the VCAA, what 
his and VA's respective responsibilities were in the effort 
to be made to obtain that evidence.  Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The May 2002 letter invited 
the veteran to identify or submit information or evidence 
that could support his claims.  The letter also apprised him 
that, although it was preferable that he respond within 60 
days, he nevertheless had a full one year from the date of 
that letter in which to identify or submit such information 
or evidence.  

In the Quartuccio case cited above, the Court emphasized the 
importance of the notice to be furnished under section 5103 
of the VCAA, as did the opinion of the U. S. Court of 
Appeals for the Federal Circuit (the Court of Appeals) in 
the Disabled American Veterans decision.  And even more 
recently, in the PVA case also cited above, the Court of 
Appeals held that the notice issued under section 5103 of 
the VCAA by the agency of original jurisdiction (here, the 
RO) must inform the claimant clearly that he has a full year 
from the date of that notice to submit evidence or 
information in support of his claim.  The Court of Appeals 
invalidated the reference to a 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court of Appeals made a 
conclusion similar to the one it reached in the Disabled 
American Veterans case, in which it reviewed 38 C.F.R. 
§ 19.9 (2002), a related VA regulation that went into effect 
on February 22, 2002.  The Court of Appeals found in the PVA 
case that the 30-day period referred to in 38 C.F.R. 
§ 3.159(b)(1) for claimants to respond to the notice issued 
under section 5103 of the VCAA is misleading and detrimental 
to claimants whose claims are prematurely denied short of 
the one-year response period provided by section 5103.  

In October 2002, another review of the veteran's claims was 
completed and a Decision Review Officer (DRO) issued a 
supplemental statement of the case (SSOC) containing his 
decision.  At that time, the DRO considered all relevant 
evidence of record.  See Paralyzed Veterans of America; 
see also Disabled American Veterans, 327 F.3d at 1346-48 
(claimants entitled under 38 U.S.C.A. § 7104(a) to "one 
review on appeal to the Secretary").  

In light of this procedural history, the Board finds that 
the veteran has suffered none of the detriment identified by 
the Court of Appeals in the PVA case.  Nor is there any 
indication the procedures that were followed by the RO 
discouraged or somehow mislead him from identifying or 
submitting information or evidence pertinent to his claims 
prior to expiration of the one-year allotted period.  The RO 
also made reasonable efforts to obtain all relevant records 
he adequately identified as relevant to his claims.  
Moreover, he underwent VA examinations in connection with 
the claims, and he and his representative were provided 
opportunities to submit additional argument.  So both the 
specific requirements and the due process standard of 
section 5103 of the VCAA have been satisfied.  



Duty to Assist with the Development of Evidence

Also under the VCAA, VA has a duty to assist a claimant with 
obtaining medical and other documentary evidence pertinent 
to a claim.  38 U.S.C.A. § 5103(A)(b), (c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  VA is required to make reasonable 
efforts to obtain records pertinent to the claim and to 
notify the claimant if the records could not be secured.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  This duty 
to obtain documentary evidence applies when the claimant, 
after being requested to do so by VA, "adequately identifies 
[such records] to the Secretary and authorizes the Secretary 
to obtain" them.  38 U.S.C.A. § 5103A(b).  

By virtue of the February 1999 rating decision, the August 
1999 SOC, the February 2000 SSOC, the November 2000 rating 
decision, the February 2001 SOC, the October 2002 rating 
decision, and the October 2002 SSOC, the veteran was 
apprised of the applicable laws and regulations governing 
his claims.  And all evidence he cited as relevant to his 
claims was obtained, if obtainable.  Also bear in mind that 
the Board is granting his claims, either in full or very 
nearly so.  So any failure to comply with the VCAA is 
essentially inconsequential because he is receiving the 
requested benefits.  Obviously then, since the Board can 
grant his claims based on the evidence already of record, 
there is no legitimate reason to delay doing this even if 
something else needs to be done to comply with the VCAA.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The pertinent facts in this case may be briefly described.  
The record indicates that the veteran had three tours of 
duty in Vietnam, during which time he served as an 
airtraffic controller.  The Certificate of Discharge or 
Release from Active Duty (DD Form 214) indicates the veteran 
served as an anti-submarine air controller.  His DD Form 214 
also shows he was awarded the National Defense Service 
Medal, the Vietnam Service Medal with 3 stars, and the 
Vietnam Campaign Medal.  

The veteran's service medical records are negative for any 
treatment or diagnoses of hearing loss or tinnitus in 
service.  The service medical records reflect that the 
veteran was seen on several occasions for symptoms of 
depressive reaction and anxiety.  A medical evaluation board 
report, dated in October 1969, reflects a diagnosis of 
depressive reaction.  

Post-service treatment records, dated from 1975 through May 
1980, including VA as well as private treatment reports, 
reflect treatment for several disabilities including a back 
disorder and alcohol dependence.  These records do not 
reflect any complaints, findings or diagnoses of the 
disabilities in question.  

Medical evidence of record during the period from July 1989 
to July 1997, including VA as well as private treatment 
reports, reflect treatment for several disabilities, 
including a psychiatric disorder diagnosed as PTSD.  A 
treatment report dated in July 1989 reflects a diagnosis of 
etoh withdrawal, depression and delirium tremors.  The 
records indicate that the veteran was seen for hearing 
evaluation in December 1996, at which time he reported 
incurring hearing loss and tinnitus as a result of service.  
He noted that tinnitus had increased in severity over the 
years.  An audiological evaluation revealed slight hearing 
loss at high frequencies.  

Of record is a medical statement from a VA psychologist, 
dated in December 1997, indicating that he saw the veteran 
in individual psychotherapy during the period from September 
1989 through August 1990, at which time he was being treated 
in an outpatient alcohol group.  The psychologist noted that 
the focus of his therapeutic work with the veteran was on 
his depressive symptoms and on his anger and resentment.  
The psychologist reported that they also dealt with the 
veteran's PTSD-like symptoms that he believed were related 
to his naval service in the South China Sea during the 
Vietnam conflict.  He also believed that the veteran's 
clinical symptoms at that time, which included substance use 
dependence, legal problems, anger and rage control deficits, 
and family conflicts, were greatly influenced by his 
military service during the Vietnam conflict.  He noted that 
while he did not diagnose the veteran with PTSD at that 
time, upon review of his entire medical record and C-file, 
he found much evidence to indicate that the trauma he 
experienced in the Vietnam Theater contributed directly to 
the development of his post-military psychiatric problems.  

Received in February 1998 were VA medical records dated from 
July 1989 to October 1997, which show that the veteran 
received treatment for several disabilities, including 
symptoms of PTSD.  He received treatment for anger, guilt, 
depression, and sleep impairment related to stressful 
experiences that occurred in Vietnam.  A treatment note 
dated in July 1989 reflects a diagnosis of etoh withdrawal, 
depression and delirium tremens.  A progress note in August 
1989 reported a diagnosis of alcohol dependence, in 
remission and dysthymic disorder.  These records indicate 
that the veteran was seen for hearing evaluation in December 
1996, at which time he reported suffering hearing loss and 
tinnitus for several years as a result of military service.  
The veteran indicated that his tinnitus had increased in 
severity over the years.  The veteran was found to have 
slight hearing loss at high frequencies.  

The veteran was referred for a social survey in May 1998, at 
which time he was described as pleasant and cooperative; 
however, he was also found to be very confusing and hard to 
follow.  The examiner noted that the veteran was informally 
dressed in shorts, but he was otherwise neat and clean in 
appearance and personal hygiene appeared to be adequate.  
The veteran reported service three tours in Vietnam.  During 
service, he served as an air strike controller and directed 
strikes on the mainland.  The veteran indicated that he felt 
responsible for the loss of a plane and four people.  It was 
noted that his current symptoms included being withdrawn, 
depression, occasional nightmares and flashbacks, and being 
short tempered.  He was employed at the VA hospital in 
Syracuse.  Testing showed the veteran received a score of 
118 for the PTSD symptomatology on the Mississippi scale.  

On mental status examination in June 1998, the veteran's 
affect and demeanor were reported to be appropriate although 
he was still exhibiting some anger and some passive 
aggressive kind of behavioral strategies.  His insight and 
judgment were adequate.  He denied any hallucinations, 
delusions or other psychotic symptoms.  He also reported 
occasional suicidal ideations, but no plans.  The pertinent 
diagnosis was post-traumatic stress disorder, moderate, 
chronic, and alcohol abuse in remission.  His stressors were 
reported to be his service experiences and he was assigned a 
global assessment of functioning (GAF) score of 58.  

Received in January 2000 were VA progress notes, which show 
that the veteran was seen in September 1999 for complaints 
of reduced hearing on the right side; he reported having 
drainage and right facial swelling on the right side while 
in the Navy with multiple flushing and removal.  The veteran 
also reported wearing a headphone in the Navy that reduced 
his hearing.  He reported current problems with reduced 
hearing and tinnitus; he noted left cheek swelling now 
reduced and quite prominent.  On examination, the tympanic 
membrane was intact, scarred with left cheek masses.  The 
assessment was scan tags and cheek cyst.  

Also received in January 2000 was a medical statement from 
an audiologist at the VA medical center, wherein he noted 
that he investigated the medical and audiological records 
for the veteran in order to determine the presence and 
etiology of any hearing loss and tinnitus.  The examiner 
noted that the first audiometric evaluation on record at 
Syracuse was for July 1991; at that time, it was noted that 
he was bothered by periodic tinnitus and hearing loss, both 
which he claimed were the consequence of exposure to 
excessive levels of noise during his military experience.  
The veteran reported that, during the period from 1962 to 
1971, he had severe ear infections wherein were treated on 
board ship.  He also reported being exposed to flight deck 
noise, fire support noise while assigned to a destroyer in 
Vietnam, and excessive levels of noise from earphones while 
he was an air traffic controller.  The examiner stated that 
audiometric results from July 1991 to January 1998 reveal 
mild to moderate high frequency hearing loss in both ears; 
he sated that since there was no air-bone gaps for either 
ear, the loss is sensorineural.  The examiner explained that 
the configuration of the hearing loss for both ears was not 
unlike that which occurred as a consequence of noise trauma; 
he also explained that it was not unusual for periodic or 
constant tinnitus to accompany hearing loss from acoustic 
trauma.  The examiner further noted that the degree of the 
sensory component of his hearing loss was greater than would 
be expected if his condition were related only to the aging 
process.  He noted that the veteran has been consistent in 
reporting his hearing difficulty over the past 7/8 years.  
He concluded that it would seem from the audiometric and ENT 
evidence that the veteran's hearing loss is the result of 
acoustic trauma.  

On the occasion of a VA examination in August 2000, the 
veteran reported that his symptoms had worsened over the 
past 10 months, due to increased job stress.  He reported 
nightmares, occasional flashbacks, and problems with temper 
control.  It was noted that he had a longstanding history of 
alcohol abuse; he began abusing alcohol when he was 12 years 
old, but he reported an increase in intake while in the 
Navy.  He reported being abstinent from alcohol for the past 
12 years.  On mental status examination, the veteran's 
appearance, attitude and behaviors were generally within 
normal limits.  He was dressed in surgical scrubs, which 
apparently was his routine work attire.  He made good eye 
contact; he answered all questions appropriately.  He was 
cooperative.  His speech was pressured secondary to anxiety 
and distress; otherwise, it was relevant and coherent.  His 
thought processes were rational, coherent and goal-directed.  
He was oriented times three.  Currently, his short-term 
memory and concentration skills were presented as grossly 
intact.  He did report being prone to disruptions in his 
concentration ability, secondary to ongoing to PTSD-related 
distress.  His affect was generally appropriate with some 
constriction noted.  He did acknowledge that, due to his 
PTSD symptoms, he was prone to outbursts of both temper 
control and irritability in social situations from time to 
time.  The pertinent diagnosis was PTSD, chronic, moderate; 
a GAF score of 55 was assigned.  

The examiner noted that the results of the current 
evaluation revealed evidence of a chronic and moderate PTSD.  
It was noted that his symptoms included occasional 
nightmares of his Vietnam combat experiences, intense 
episodes of psychological distress when he is exposed to any 
environmental stimuli that might remind him of his combat 
experiences.  The examiner noted that the veteran presented 
with a restricted range of affect.  He presented with marked 
negativity, foreboding and doom and a foreshortened sense of 
his own future.  He reported a severe sleep disturbance at 
this time, along with marked episodes of anger and 
irritability.  He reported episodes of poor concentration.  
He also reported occasional hypervigilance and an 
exaggerated startle response on occasion.  There was also 
evidence of associated dysthymia, including anhedonia, low 
self-esteem and feelings of hopelessness.  He did not 
currently present an imminent suicidal or homicidal risk; 
his impulse control was grossly intact, allowing for PTSD-
related episodes of anger.  It was further noted that he was 
prone to dysphoria and dysthymic reactions.  His overall 
insights and judgment regarding his PTSD symptoms were 
generally good.  

Received in February 2001 were VA outpatient treatment 
reports, dated from October 1999 to November 2000, 
indicating that the veteran received clinical evaluation and 
treatment for several disabilities, including PTSD and 
hearing loss.  The veteran was seen at the audiology clinic 
in February 2000, at which time it was noted that 
audiometric testing revealed normal hearing from 500 to 3000 
Hertz levels, with a moderate predominantly sensorineural 
hearing loss above that range.  The veteran was deemed to be 
a borderline candidate for amplification.  Similar findings 
were reported during a subsequent clinical visit in November 
2000.  Private treatment records dated from July 2001 to 
November 2001 reflect ongoing clinical evaluation for 
unrelated disabilities.  These records also reflect a 
diagnosis of situational depression.  

In a medical statement dated in November 2001, Dr. Kathy D. 
McGuire reported that the veteran's difficulties included 
very poor sleep, depressed mood, hopelessness, and 
memory/concentration difficulties.  Of particular concern 
was his report of flashbacks (beginning after September 11th 
2001), strong feelings of irritability/hostility, anger 
outbursts, fear of losing control, and brief episodes of 
time loss.  Dr. McGuire stated that the veteran met the 
criteria for major depressive disorder as well as PTSD.  
Similar findings were reported in medical statements from 
Dr. McGuire dated in January, February and May 2002.  

Received in May 2002 were VA outpatient treatment reports, 
dated from August 1997 to November 2000, which show that the 
veteran continued to receive therapy for symptoms associated 
with his PTSD.  The veteran was seen at the audiology clinic 
in February 2000, at which time it was noted that 
audiometric testing revealed normal hearing from 500 to 3000 
Hertz levels, with a moderate predominantly sensorineural 
hearing loss above that range.  The veteran was deemed to be 
a borderline candidate for amplification.  During a clinical 
visit in November 2000, it was noted that audiology test 
results were consistent with those of February 28, 2000, 
suggesting bilateral normal hearing through 2000-Hertz level 
with a mild to moderate sensorineural hearing loss from 3000 
to 8000 Hertz levels.  

The veteran was afforded a VA examination in July 2002, at 
which time it was reported that a son from his current 
marriage committed suicide in July 2001.  It was also 
reported that up until approximately eight months ago, the 
veteran was an orthotist at the Syracuse VA Hospital; due to 
significant problems at work caused by PTSD symptoms, the 
veteran moved to North Carolina where he currently works as 
an orthotist at the VA in Asheville, North Carolina.  
Although the veteran continues to report ongoing PTSD 
related work problems, he stated that his co-workers and 
supervisors in North Carolina are more supportive than those 
at the Syracuse Hospital were.  It was noted that the 
veteran was currently taking no psychotropic medications, 
but he does take a sleep medication which he reports helps 
him.  He reported ongoing suicidal ideation.  The veteran 
reported an increase in his symptoms over the past year due 
to several stressors, including the suicide of his son and 
work related problems.  He also reported increasing 
nightmares, intrusive recollections, hypervigilance, and 
social isolation along with anger and irritability.  He 
reported that his anger was so back that he has built a 6 x 
6 "hitting board" that he will take a sledgehammer to when 
he feels all pent up due to PTSD anger.  

On mental status examination, the veteran's appearance, 
attitude and behaviors were generally within normal limits.  
His attire was casual, neat and appropriate.  His hygiene 
and grooming were good.  He was cooperative to the examiner; 
he answered all questions appropriately.  He made good eye 
contact.  His sensorium was to be intact.  His speech was 
grossly relevant and coherent; it was somewhat under 
productive, halting and lacking in spontaneity due to marked 
distress and tearfulness noted during the exam.  The 
veteran's thought processes were rational, coherent and goal 
directed.  There was no evidence of hallucinations or 
delusions.  There was no evidence of specific obsessions, 
compulsions, phobias or ritualistic behaviors.  He was prone 
to recurring preoccupations with Vietnam War themes.  He was 
oriented times three.  He had difficulty with simple tasks 
of short-term memory and concentration due to distress noted 
during the exam.  The veteran's mood was markedly distressed 
with some mild agitation noted.  His affect was sad and 
tearful.  He cried throughout much of the exam.  The 
pertinent diagnosis was PTSD, chronic, severe, and major 
depression, recurrent and moderate; he was assigned a GAF 
score of 48.  

The examiner noted that the results of the exam revealed 
some areas of impaired performance regarding some activities 
of daily living.  This is particularly the case with regard 
to activities that require contact with the public.  He has 
difficulty going into crowded places such as stores or 
shopping malls; his wife handles most of those activities.  
He can perform simple household chores.  His current level 
of personal and social adjustment presented as severely 
impaired.  Ongoing marital conflict was noted.  Beyond that, 
the veteran had little in the way of a social support 
system.  The examiner explained that while the veteran 
continues to function at work, he clearly had had some work 
problems of late.  His prognosis was described as guarded.  

III.	Legal Analysis

Service Connection for Bilateral Hearing Loss & Tinnitus

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  In the case of sensorineural hearing loss, 
service incurrence may be presumed if the disease was 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  This 
presumption is rebuttable by probative evidence to the 
contrary.

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  

The test threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Impaired hearing will be considered to be a 
disability for VA service connection purposes when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  

The U.S. Court of Appeals for Veterans Claims in Hensley, 
supra, indicated that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service.  As stated by the Court, "[i]f 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service . . . ." Id. at 
160, quoting Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  

Regarding tinnitus, this disorder may be service-connected 
separate from hearing loss, and the regulations provide a 
compensable rating for recurrent tinnitus.  The Board notes 
that, previous to June 10, 1999, tinnitus was service 
connected and rated when it was persistent as a symptom of 
head injury, concussion, or acoustic trauma. Compare 38 
C.F.R. § 4.87a, Diagnostic Code (DC) 6260 (2001) with 
38 C.F.R. § 4.87a, DC 6260 (1998). See 64 Fed. Reg. 25,202- 
25,210 (May 11, 1999).  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
change in language above was more clarifying than 
substantive, and, in any event, we need not address the 
Karnas doctrine in this case, where service connection, and 
not a rating for tinnitus, is the issue.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  

The objective clinical evidence of record confirms the 
veteran currently has a bilateral hearing loss sufficient to 
meet the requirements of 38 C.F.R. § 3.385.  There record on 
appeal also contains a medical opinion made by a VA 
examiner, in January 2000, indicating the veteran's current 
hearing loss is the result of acoustic trauma in service.  
There is no medical opinion of record to the contrary.

The veteran's service was conducive to exposure to loud 
noises, i.e., acoustic trauma as an air traffic controller.  
In that capacity, it is quite reasonable to conclude that he 
frequently was around noisy aircraft.  He also was exposed 
to flight deck noise while assigned to a destroyer in 
Vietnam.  And the VA examiner who ruled in his favor stated 
that the configuration of the hearing loss for both ears is 
not unlike that which occurs as a consequence of noise 
trauma.  Certainly then, this commentary lends support to 
the contention that there is an etiological relationship 
between noise exposure in service and the currently claimed 
hearing loss.  

Similarly, with respect to the veteran's claimed tinnitus, 
there is a current diagnosis of this condition, as shown in 
the January 2000 medical statement.  That examination report 
shows the veteran indicated tinnitus had been problematic 
since service due to the very same acoustic trauma that 
caused his hearing loss.  Although, as a layperson, he is 
not qualified to render medical opinions as to diagnosis or 
causation, he is qualified to report symptoms he has 
experienced.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Certainly, he is qualified to report that he has a long 
history of ringing in his ears, and he has provided 
contentions to this effect.  In his substantive appeal, 
dated in September 1999, he attributed his tinnitus to being 
a radioman and an air traffic controller in service, which 
required exposure to loud noise.  Thus, his assertions are 
competent to establish the existence of tinnitus during 
service and continuity of symptomatology thereafter.  Giving 
him the benefit of the doubt, there is sufficient evidence 
to grant service connection.

Entitlement to a Rating Higher than 50 Percent for PTSD

Ratings are determined by evaluating the extent to which a 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The severity of the veteran's PTSD is determined by 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 50 
percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  This is more 
commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, 
and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or 
co-workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved 
in the appellant's favor with regard to the question of 
whether certain signs and symptoms can be attributed to the 
service-connected condition.  Mittleider v. West, 11 Vet. 
App. 181 (1998); see also 38 C.F.R. § 3.102 (2003).  In 
light of this, the Board will consider all of the veteran's 
various symptoms in assigning a rating for his PTSD.  See 
Mittleider, 11 Vet. App. at 182.

Given the depth and persistence of his nightmares, intrusive 
recollections, anger, irritability, and social isolation, 
the veteran is entitled to a higher 70 percent rating for 
his PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  
He manifestly has deficiencies in most areas, specifically 
work, family relations, and mood.  That these are due to the 
symptoms unique to PTSD, e.g., consuming intrusive 
recollections, rather than to near-continuous panic or 
depression, does not mitigate the extent to which they limit 
his ability to function effectively.  The evidence of 
avoidance of social interaction and of work is probative of 
difficulty adapting to stressful situations.  The GAF 
assessment of 48 is evidence of serious impairment in social 
or occupational functioning consistent with the other 
evidence.  Ultimately, he demonstrates inability to 
establish and maintain effective relationships of the type 
and degree that warrants a 70 percent rating for PTSD.  

The evidence does not, however, show the veteran has 
symptoms severe enough to warrant the highest possible 
rating of 100 percent.  Comparing his reported and 
documented symptoms of PTSD to the rating schedule, he 
exhibits none of the criteria for the 100 percent rating.  

Although the veteran has persistent intrusive recollections, 
the mental status reports on psychological evaluation and 
examination did not find hallucinations or delusions, or 
give the impression that the intrusive recollections were 
hallucinatory in character or as disabling as persistent 
delusions or hallucinations.  He does not manifest or nearly 
manifest the behavioral elements of 100 percent disability.  
There is no documented instance of grossly inappropriate 
behavior.  There is no documented instance of his danger to 
himself or others, let alone persistence of such danger.  
There is no report of any episode of inability to perform 
activities of daily living.  There is no clinical evidence 
of actual disorientation to time and place, even though he 
describes intrusive recollections as "being in Vietnam" or 
the like.  The reports of clinicians give the impression 
that these are figurative expressions describing intrusive 
recollections, not instances of his actual disorientation to 
time and place.  There is no documentation of loss of memory 
of the names of close relatives, his occupation, or of his 
own name.  Taking the evidence all together, 
the preponderance of it is against a rating higher than 70 
percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2003).  




ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

A higher 70 percent rating is granted for PTSD, subject to 
the laws and regulations governing the payment of VA 
compensation.  


REMAND

Service Connection for Bronchitis

The veteran's service medical records indicate that he was 
seen on January 4, 1971, complaining of a head cold.  
Following an examination, the pertinent diagnosis was 
bronchitis, viral upper respiratory infection.  Two days 
later, on January 6, 1971, he received a diagnosis of 
asthmatic bronchitis.  And he says he has continued to 
experience the effects of this condition during the years 
since.  

The medical records concerning the treatment the veteran has 
received since service show that he was admitted to a 
private hospital in July 1975 for evaluation of back pain.  
At that time, it also was noted that a chest X-ray showed 
segmental chronic bronchitis.  VA examination reports, dated 
in April 1980 and August 1989, show additional findings of 
wheezing throughout the lung fields; however, a chest X-ray 
was normal and there was no pertinent diagnosis.  

A medical nexus opinion is needed to determine whether the 
veteran still has bronchitis and, if so, whether it is 
related to his service in the military-and, in particular, 
the symptoms and diagnosis in service.  38 U.S.C.A. 
§ 5103A(d).



Service Connection for Otitis, Infected Tympanic Membrane

The veteran also maintains that service connection is 
warranted for otitis, infected tympanic membrane.  He points 
out that he was treated for recurring ear infections while 
in service and continues to experience the same problems.  
His service medical records document treatment for recurrent 
otitis externa.  In January 1966, he received a diagnosis of 
otitis externa of the right ear.  Also, a treatment note 
dated in July 1970 indicates that he had been seen several 
times over the past month for external otitis of his right 
ear.  He was next seen in an ENT clinic in August 1970, at 
which time he underwent suctioning of discharge from his ear 
canal.  

The veteran was more recently seen in September 1999 with 
complaints of reduced hearing on the right side; he also 
reported having drainage and right facial swelling on the 
right side while in the Navy with multiple flushing and 
removal.  Physical examination revealed an intact tympanic 
membrane, but scarred, and left cheek masses.  The 
assessment was scan tags and cheek cyst.  

So a medical examination also is needed to determine whether 
the symptoms and diagnosis in service are etiologically 
related to the current symptoms and diagnosis.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121 (1991).

An Additional Issue Involving a Claim for Service Connection 
for Diabetes Mellitus.

As alluded to earlier, in an August 2002 rating decision the 
RO denied the veteran's claim for service connection for 
diabetes mellitus.  In a statement dated in October 2002, 
his representative expressed disagreement with that denial, 
arguing that the condition developed as a result of the 
veteran's service in Vietnam.  The RO, however, has not 
issued an SOC in response or given the veteran an 


opportunity to perfect an appeal to the Board concerning 
this claim by submitting a timely substantive appeal (e.g., 
a VA Form 9 or equivalent statement).  So this claim also 
must be remanded to the RO, as opposed to merely referred 
there.  See Manlincon v. West, 12 Vet. App. 238 (1999); see 
also Godfrey v. Brown, 5 Vet. App. 127, 132 (1993).  

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims, and to 
ensure full compliance with due process notice requirements, 
the case is hereby REMANDED to the RO for the following 
actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  



2.  The RO must issue an SOC addressing 
the issue of the veteran's purported 
entitlement to service connection for 
diabetes mellitus.  He also must be 
advised of the time limit for filing a 
substantive appeal to the Board 
concerning this particular claim.  
38 C.F.R. § 20.302(b).  If, and only if, 
he perfects an appeal concerning this 
claim should it be returned to 
the Board.  

3.  The RO also should ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his claimed 
bronchitis and otitis, infected tympanic 
membrane.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records that 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the 
veteran, it should follow the proper 
procedures under the VCAA.  

4.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination to determine the nature, 
severity, and etiology of any 
respiratory disability (particularly his 
bronchitis).  The claims folder, 
including a copy of this remand, must be 
made available to the examiner for a 
review of the veteran's pertinent 
medical history, and the examiner should 
verify in the report that the claims 
folder was reviewed.  All necessary 
testing and evaluation should be 
conducted.  Following the examination 
and review of the claims folder, the 
examiner must indicate whether it is at 
least as likely as not that any current 
respiratory disorder found on 
examination, but particularly 
bronchitis, is related to the veteran's 
military service.  Please discuss the 
rationale for the opinion.

5.  Also schedule the veteran for a VA 
otolaryngological (ENT) examination to 
determine the nature and extent of any 
disorder related to any infections of 
his tympanic membrane.  His claims file, 
including a copy of this remand, must be 
made available to the examiner for a 
review of the pertinent medical history.  
All necessary testing and evaluation 
should be performed.  It is specifically 
requested the examiner provide an 
opinion concerning the etiology of any 
impairment of the tympanic membrane or 
other residuals involving the ears, 
including whether it is at least as 
likely as not the disorder noted is 
related to the veteran's service in the 
military or the symptoms he experienced 
in service.  Please discuss the 
rationale for the opinion.

6.  Review the reports of the 
examinations to ensure they contain 
responses to the questions posed.  If 
not, take corrective action.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

7.  Then readjudicate the veteran's 
claims for service connection for 
bronchitis and otitis, infected tympanic 
membrane.  If the claims remain denied, 
send him and his representative an SSOC 
and give them an opportunity to submit 
additional evidence and/or argument in 
response.  

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  By this REMAND 
the Board intimates no opinion, either legal or factual, as 
to the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record 
and to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



